Citation Nr: 0011588	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  93-21 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain.

3.  Entitlement to an evaluation in excess of 20 percent for 
cervical strain.

4.  Entitlement to an evaluation in excess of 40 percent for 
fibromyalgia.

5.  Entitlement to an effective date prior to April 16, 1989, 
for the granting of a 40 percent evaluation for fibromyalgia.

6.  Entitlement to service connection for headaches.

7.  Entitlement to a total disability rating based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of numerous rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In a September 1995 decision, the Board remanded the 
issues of entitlement to service connection for bilateral 
shoulder disabilities, entitlement to restoration of service 
connection for a congenital lesion of the spine with 
degenerative changes, entitlement to service connection for 
fibrositis, myofascitis and right carpal tunnel syndrome, 
entitlement to an evaluation in excess of 20 percent for 
lumbar strain, and entitlement to an evaluation in excess of 
20 percent for cervical strain to the RO for additional 
development of the record.

The Board notes that entitlement to service connection for a 
congenital lesion of the spine with degenerative changes was 
severed in a May 1991 rating decision.  The record does not 
reflect that the veteran filed a timely notice of 
disagreement or substantive appeal as to that determination.  
In an April 1992 written statement, the veteran withdrew his 
claim of entitlement to service connection for a congenital 
lesion of the spine with degenerative changes.  In December 
1992, the veteran indicated in a written statement that he 
did not intend to withdraw his claim of entitlement to 
service connection for a congenital lesion of the spine with 
degenerative changes.  In an April 1993 rating decision, the 
RO denied entitlement to service connection for a congenital 
lesion of the spine with degenerative changes.  A review of 
the record reflects that the veteran did not file a timely 
notice of disagreement or substantive appeal as to that 
determination.  Thus, those issues are not currently before 
the Board for appellate review.

In an August 1999 rating decision, the RO denied entitlement 
to service connection for headaches and denied eligibility 
for a total disability rating based on individual 
unemployability.  The veteran filed a notice of disagreement 
in November 1999.  The record does not reflect that a 
statement of the case has been issued, thus these issues will 
be addressed in the REMAND portion of this decision.

In a February 2000 rating decision, the RO severed 
entitlement to service connection for Horner's Syndrome with 
trigeminal neuralgia.  The veteran filed a notice of 
disagreement as to that determination in February 2000 and a 
statement of the case was issued in March 2000.  It does not 
appear from the record that the veteran has filed a 
substantive appeal as to that issue.  The representative's 
statement of April 5, 2000, although addressing this issue in 
detail, was not filed with the RO (the agency of original 
jurisdiction).  See 38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.300 (1999).  Therefore, this issue is not 
properly before the Board for appellate consideration.  

In a February 2000 rating decision, the RO in pertinent part 
determined that a timely substantive appeal had not been 
filed as to the issue of the propriety of severance of 
service connection for a congenital lesion of the spine with 
degenerative changes.  The RO also determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for a congenital lesion of 
the spine with degenerative changes.  The veteran has not 
filed a notice of disagreement as to those determinations.

Finally, the Board notes that the issues of entitlement to 
increased evaluations for lumbar strain and cervical strain 
remain before the Board as a result of the September 1995 
Board remand.  Although the RO granted entitlement to service 
connection for fibromyalgia in May 1997, entitlement to 
service connection for lumbar strain and cervical strain has 
not been severed by the RO in accordance with the appropriate 
rules and regulations.  Thus, these issues remain before the 
Board for appellate consideration.



FINDINGS OF FACT

1.  Competent medical evidence of a nexus between a bilateral 
shoulder disorder and an incident of service has not been 
presented.  

2.  Lumbar strain is manifested by symptomatology indicative 
of no more than moderate limitation of motion of the lumbar 
spine.

3.  Cervical strain is manifested by symptomatology 
indicative of no more than moderate limitation of motion of 
the cervical spine.

4.  Fibromyalgia is manifested by widespread musculoskeletal 
pain and tender points with associated symptomatology that is 
constant or nearly constant.  

5.  The veteran's claim of entitlement to service connection 
for fibromyalgia was received by the RO in May 1989.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral shoulder disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 20 percent 
for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290, 5293 (1999).

4.  The criteria for an evaluation in excess of 40 percent 
for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 
5025 (1999).

5.  An effective date prior to April 16, 1989 for the grant 
of entitlement to service connection for fibromyalgia, 
evaluated as 40 percent disabling, is not warranted.  
38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon enlistment 
examination dated in July 1967, the veteran's systems were 
clinically evaluated as normal with the exception of an 
appendectomy scar and defective vision.  Clinical records 
reflect the veteran underwent orthopedic surgery in August 
1967.  A diagnosis of spondylolysis, L-5, was noted.  It was 
noted that a tent pole fell over and struck the veteran in 
the lower dorsal and upper lumbar area during basic training.  
It was also noted that the veteran had experienced aching in 
his neck and shoulders and marked pain in the lower dorsal 
and upper lumbar area since that incident.  Muscle spasm in 
the shoulders was noted in an August 21, 1967 clinical 
record.  X-ray examination revealed a questionable 
compression at L1-T12 and spondylolysis at L5-S1.  A clinical 
notation dated August 23, 1967 reflects the veteran was 
asymptomatic with full range of motion and no muscle spasm.  
The veteran was returned to full duty.  Upon separation 
examination dated in March 1970, the veteran's systems were 
clinically evaluated as normal.  In his report of medical 
history dated in March 1970, the veteran noted that his 
health was good.

A private medical statement dated in April 1981 reflects the 
veteran was treated for complaints of discomfort in the upper 
thoracic region, primarily on the right side.  The veteran 
described his discomfort as constant with associated flare-
ups.  He gave no history of a recent injury.  It was noted 
that physical examination revealed very satisfactory range of 
motion in the cervical spine and upper extremities.  Palpable 
tenderness was noted in the costovertebral junction of the 
upper thoracic area on the right side.  The physician noted 
that recent x-ray examination of the right shoulder appeared 
to be within normal limits.  An impression of altered 
costovertebral mechanics, right upper thoracic region, was 
noted.

Private treatment records dated from May 1981 to June 1981 
reflect the veteran reported experiencing back and shoulder 
pain since 1967.  It was noted that the veteran was seen in 
the emergency room in June 1981 because of pain in the right 
shoulder when lifting at work.  Additional clinical records 
dated in June 1981 reflect complaints of severe shoulder pain 
all of the time with a burning sensation.  An impression of 
multiple chronic complaints of various pain of undetermined 
etiology.  Radiology reports of the lumbosacral spine, 
cervical spine, and thoracic spine were noted as normal.  A 
radiology report of the shoulders revealed an unremarkable 
right shoulder and a fracture of the greater tuberosity of 
the left shoulder.  Various impressions of acute chronic 
myositis, rule out cervical disc disease, myofascial pain 
syndrome, and cervical spine and shoulder disorder of 
undetermined type were noted.  

Upon VA examination dated in October 1981, the examiner noted 
a relevant diagnosis of status post avulsion fracture of the 
tuberosity of the right humerus.  The examiner noted that 
excessive use of the right arm caused severe pain in the 
right shoulder, neck and back area.  

In a November 1981 rating decision, the RO granted 
entitlement to service connection for a congenital lesion of 
the spine with secondary degenerative changes and chronic low 
back strain, including the cervical area, evaluated as 40 
percent disabling, effective June 1981. 

Private treatment records dated from 1981 to 1982 reflect the 
veteran was improving.  An October 1981 social work record 
notes that the veteran was feeling more physically disabled 
than substantiated by physical findings.  A radiology report 
of the left shoulder dated in February 1982 reflects a small 
amount of callus about the site of an old fracture of the 
greater tuberosity.  The fracture line was still faintly seen 
on the externally rotated view.  A small fleck of 
calcification lying medial and superior to the bicipital 
groove on the internally rotated view was also noted.  It was 
noted as possibly representing an old fracture fragment or 
dystrophic calcification in the rotator cuff.  The shoulder 
joint was noted as normal.  A February 1982 clinical record 
reflects an impression of chronic pain of questionable 
etiology.  

A March 1982 statement from a VA physician reflects that the 
veteran had been in a pain control program for about a month.  
During that time period he evidenced difficulty in remaining 
active for more than a two-hour period.  Short rest periods 
of 30-45 minutes seemed to sustain the demands of the pain.  
It was also noted that the veteran was advised against 
lifting or carrying heavy loads.  

Relevant VA treatment records dated from 1982 to 1991 reflect 
complaints of pain in the right trapezoid muscle, right and 
left dorsal area, and left shoulder area.  Relevant 
impressions of fibrositis and myofascial pain syndrome were 
noted.  Clinical records dated in 1986 and 1987 reflect 
impressions of myofascial pain syndrome, new left shoulder 
pain, and chronic low back pain.  A September 1990 clinical 
record notes the veteran reported a history of a tent pole 
falling and striking him on his right shoulder and upper 
back.  It was also noted that fibrositis or myofascial pain 
syndrome could occur after a traumatic injury and become 
chronic.  It was noted as very possible that his old injury 
in 1967 was the triggering event that caused the development 
of fibrositis.  An October 1991 clinical record reflects a 
notation that the veteran had chronic pain in his neck, low 
back, and shoulder area because of his myofascial pain 
syndrome.

In a statement received by the RO on May 18, 1989, the 
veteran requested reevaluation of his back condition, 
described as "[b]ack condition/[f]ibrositis."

Upon VA examination dated in November 1989, x-ray examination 
of the cervical, thoracic, and lumbosacral spine was 
basically unremarkable.  Upon physical examination, the 
examiner noted no atrophy or sensory deficit of the arms or 
legs.  Diffuse "ratchety" weakness of the arms and legs was 
noted as questionably voluntary.  A diagnosis of chronic 
cervical and lumbar strain was noted.  

A 1989 statement from a private physician reflects that the 
veteran was told that his soft tissue pain was probably 
myofascial, but it was very difficult to ascertain any kind 
of direct relationship between remote trauma many years ago.  

In a May 1990 rating decision, the veteran's service-
connected disabilities were rated as 20 percent disabling for 
lumbar strain and 20 percent disabling for cervical strain.  

At his April 1992 RO hearing, the veteran testified that 
during basic training a tent pole fell and hit him in the 
upper back area and neck.  (Transcript, page 2).  He stated 
that he went back to duty and started doing calisthenics.  He 
reported experiencing pain in his shoulders and neck and 
being unable to put his arms above his head.  (Transcript, 
page 3).  The veteran reported that he was assigned to "KP" 
duty when others went marching or drilled.  (Transcript, page 
4).  He also reported being treated with pain medication.  
(Transcript, page 5).  He stated that he sought treatment in 
1970 for his neck, shoulders, and back.  (Transcript, page 
7).  The veteran described his shoulder pain as radiating and 
he also reported that he was unable to lift his arms up.  
(Transcript, page 9).  He also reported pain in his lower 
back which affected his buttocks, thighs, and legs.  He 
stated he was unable to squat and could not go up stairs very 
well.  (Transcript, pages 10, 14).  The veteran stated that 
his physician also noted a compression of fracture of the 
T12, L1.  (Transcript, pages 11-13).  He also reported 
experiencing numbness in his legs.  (Transcript, page 14).  

Upon VA examination dated in March 1992, the veteran 
complained of low back pain and stiffness in the back and 
shoulders.  The pain was noted as worse with activity.  Upon 
physical examination, it was noted that the veteran was 
unable to raise his arms above his head.  Tenderness to 
palpation was also noted between the shoulder blades.  
Movements of the spine were limited in all directions.  
Straight leg raising caused pain at 70 degrees on both sides.  
Sensation was decreased to pinprick in the entire left upper 
extremity and in left S1 distribution.  The examiner noted 
that the veteran held his legs very stiff when he walked.  
The examiner opined that since there was no evidence of 
radiculopathy except questionable S1 radiculopathy, the 
veteran's problem was most probably related to muscle spasm.  

VA outpatient treatment records dated from 1992 to 1995 
reflect continued treatment for fibromyalgia and low back 
pain.  A magnetic resonance imaging study of the head in 
February 1993 revealed an impression of a negative study.  A 
September 1994 clinical record notes that x-rays of the 
lumbosacral spine and thoracic spine taken that same date 
were essentially within normal limits with no degenerative 
joint disease or degenerative disc disease.  

Upon VA bone examination dated in October 1995, the veteran 
reported severe pain and that he was unable to walk at times.  
He reported pain in his thigh, leg, arms, neck, and low back.  
The examiner noted there were no areas of swelling, no areas 
of deformity, angulation, false motion or shortening.  It was 
also noted there was no apparent area of intra-articular 
involvement from a fracture.  The examiner noted that x-rays 
of the low back, shoulders, cervical spine, and lumbar spine 
were available and there was no evidence of a compression 
fracture of T12 or L1.  

VA spinal examination dated in October 1995 revealed no 
postural abnormalities and no fixed deformity.  The 
musculature of the back was well developed without evidence 
of muscle hernia or other abnormalities.  Range of motion was 
noted as forward flexion to 80 degrees from the vertical, 
backward extension was 20 degrees from the vertical with good 
paraspinal muscle relaxation.  Left and right lateral flexion 
was to 20 degrees and rotation was to 20 degrees on the right 
and left.  The examiner noted the veteran showed evidence of 
somatization and nonanatomic distribution of pain.  There was 
negative straight leg raising in the seated position and 
positive straight leg raising in the supine position.  The 
veteran had hypersensitivity to light touch in the neck and 
low back area.  The veteran did show evidence of trigger 
point formation in the paracervical muscles.  He had entirely 
normal reflexes in the upper and lower extremities, biceps, 
triceps, brachial radialis patellar, Achilles and medial 
hamstring.  Clonus was noted as negative.  Babinski was 
downgoing bilaterally.  The examiner noted a nonanatomic 
distribution of pain complaints with straight leg raising in 
the supine position.  

The examiner noted that x-rays of the shoulders bilaterally 
revealed no evidence of arthritis or other abnormalities.  
Cervical spine x-rays were noted as within age-related norms.  
X-ray examination of the lumbar spine revealed L5 
spondylolysis without spondylolisthesis which appeared to 
congenital or developmental in nature and most likely a low 
probability of relation to trauma.  The examiner opined that 
the bilateral shoulder claims were not related to a service 
injury.  He further opined that the shoulder claims did not 
stem in any way from the cervical strain which occurred as a 
result of the 1967 injury.  

Relevant VA clinical records dated from 1996 to 1997 reflect 
complaints of pain in the legs and feet as well as treatment 
for chronic low back pain and fibromyalgia.  

Upon VA examination dated in January 1997, it was noted that 
the veteran reported daily pain in the muscles of his arms, 
legs, buttocks, neck, low back, and shoulders.  The pain 
reportedly varied from day to day.  The veteran also reported 
headaches, general weakness, and fatigue.  Upon physical 
examination, the veteran's gait was noted as normal, without 
any assistive devices.  The veteran demonstrated no 
discomfort in moving about the examination room.  Decreased 
active range of motion in the shoulders was noted as to 135 
degrees flexion and abduction; however, his shoulders could 
be ranged passively to full range.  Definite point tenderness 
was noted sub-occipitally at the mid-point of the upper 
border of the trapezius, at the medial supraspinatus, at the 
upper outer quadrant of the buttocks, at the anterior 
cervical, and at the anterior costochondral junctions of the 
second rib.  These points were tender bilaterally.  Jump sign 
was also noted as present, but there was no exaggerated pain 
behavior.  There was no tenderness at the medial fat pad of 
the knee or distal to the lateral epicondyles.  The examiner 
noted control points were palpated over the forehead, 
clavicles, iliac crests, and patellae and none of these sites 
were tender as would be expected in a non-malingerer.  

X-ray examination of the cervical spine revealed mild 
foraminal encroachment by posterolateral osteophytes on the 
left at C3-4 and on the right at C5-6.  X-rays of the 
shoulders were noted as normal.  Minimal endplate 
irregularity at the superior endplate of L1 was noted upon x-
ray examination of the lumbosacral and thoracic spine.  The 
examiner noted an impression of post-traumatic fibromyalgia 
syndrome following blunt trauma injury to the back in 
military service.  The examiner noted the veteran did meet 
the diagnostic criteria for fibromyalgia syndrome in that he 
did have tenderness in fourteen of the eighteen points 
established by the American College of Rheumatology.  He 
opined that the veteran's fibromyalgia seemed to be episodic 
with periodic exacerbations precipitated by environmental 
changes and exertion.  

In a May 1997 supplemental statement of the case, the RO 
granted entitlement to service connection for fibromyalgia 
with cervical and lumbar strain, evaluated as 40 percent 
disabling, effective April 16, 1989.  

At his February 2000 RO hearing, the veteran testified that 
when the tent pole fell, he was struck in the lower back, 
across his shoulder, the back of his neck, and the upper back 
area.  (Transcript, page 2).  He reported being treated with 
medication.  (Transcript, pages 3-4).  He also stated that he 
stopped working in 1989 or 1990 because of his medical 
problems with headaches and his arms and shoulders as a 
result of the fibromyalgia.  

Analysis

I.  Bilateral Shoulder Condition

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as arthritis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Following a careful consideration of the evidence of record, 
the Board concludes that entitlement to service connection 
for a bilateral shoulder disorder is not warranted.  Service 
medical records reflect that the veteran complained of 
shoulder pain following the accident with a tent pole in 
1967.  However, upon separation examination dated in March 
1970, the veteran's systems were clinically evaluated as 
normal and he reported no difficulties relevant to the 
shoulders.  The record is silent for complaints, treatment, 
or diagnoses related to the shoulders until 1981, more than 
ten years after his discharge from service.  

Subsequent medical records reflect complaints of shoulder 
pain as well as treatment and diagnoses relevant to the 
shoulder.  The Board also notes that the veteran was granted 
entitlement to service connection for fibromyalgia in May 
1997.  However, the record is silent for competent medical 
evidence of a diagnosis of a separate bilateral shoulder 
disorder caused or aggravated by an incident of service.  In 
fact, upon VA examination dated in October 1995, the examiner 
opined that the veteran's bilateral shoulder claims were not 
related to a service injury.  In the absence of competent 
medical evidence of a bilateral shoulder disorder and a nexus 
to an incident of service, the veteran's claim of entitlement 
to service connection for a bilateral shoulder disorder is 
not well grounded and must be denied.  

II.  Lumbar Strain

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

Lumbosacral strain is rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  A 10 percent disability 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  Lumbosacral strain with 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position warrants a 
20 percent disability evaluation.  A 40 percent evaluation, 
the highest allowable under this diagnostic code, 
contemplates severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic changes 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility of forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 10 
percent disability evaluation contemplates slight limitation 
of motion of the lumbar spine.  A 20 percent disability 
evaluation is warranted for moderate limitation of motion of 
the lumbar spine.  Severe limitation of motion of the lumbar 
spine warrants a 40 percent disability evaluation.  

Following a careful consideration of the evidence of record, 
the Board concludes that entitlement to an evaluation in 
excess of 20 percent for lumbar strain is not warranted.  The 
evidence of record reflects range of motion of the spine as 
80 degrees forward flexion, 20 degrees backward extension, 
and 20 degrees lateral flexion and rotation on both sides.  
Straight leg raising was negative in the seated position, but 
positive in the supine position.  The veteran's gait was 
noted as normal in October 1995 and in January 1997.  
However, the record is silent for evidence of severe listing 
of the whole spine, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic change, narrowing of the joint spaces, or abnormal 
mobility on forced motion.  In the absence of such evidence, 
a 40 percent evaluation pursuant to Diagnostic Code 5295 is 
not warranted.  The Board concludes that the veteran's 
symptomatology is indicative of no more than moderate 
limitation of the lumbar spine.  The evidence of record does 
not support a finding of severe limitation of motion of the 
lumbar spine pursuant to Diagnostic Code 5292.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has also held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. §§ 4.40 
and 4.45 contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Id.  However, in light of 
the absence of competent medical evidence of excess 
fatigability, crepitation, swelling, deformity, or atrophy, 
the Board concludes an additional evaluation due to pain is 
not warranted.  

III.  Cervical Strain

The regulations do not specifically provide rating criteria 
for cervical strain.  Pursuant to 38 C.F.R. § 4.20 (1999), 
when a disability is not found with the rating schedule, it 
is permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  The veteran's cervical strain is currently rated 
as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5290, which provides that a 20 percent 
evaluation is warranted for moderate limitation of motion of 
the cervical spine and severe limitation of motion of the 
cervical spine warrants a 30 percent evaluation.

Intervertebral disc syndrome manifested by moderate 
symptomatology with recurring attacks warrants a 20 percent 
evaluation.  Severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warrants a 40 
percent evaluation.  A 60 percent evaluation is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293.

The most recent medical evidence of record reflects mild 
foraminal encroachment by posterolateral osteophytes on the 
left at C3-4 and on the right at C5-6.  The record is silent 
for competent medical evidence of severe or pronounced 
intervertebral disc syndrome with sciatic neuropathy, 
demonstrable muscle spasm, or absent ankle jerk.  In light of 
the evidence of record, the Board concludes that the 
veteran's cervical strain is indicative of no more than 
moderate limitation of motion.  There is no evidence 
suggesting that the veteran's cervical strain has resulted in 
severe limitation of motion of the cervical spine.  Thus, an 
evaluation in excess of 20 percent for cervical strain is not 
warranted.  The Board notes that it has considered the 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 pursuant to 
Deluca, supra, and found no basis upon which to award a 
higher evaluation.

IV.  Fibromyalgia

Fibromyalgia is rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5025, which provides that a 20 percent 
evaluation is warranted for fibromyalgia with widespread 
musculoskeletal pain and tender points with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are episodic with 
exacerbations often precipitated by environmental or 
emotional stress or overexertion, but are present more than 
one-third of the time.  A 40 percent evaluation is warranted 
for such symptoms that are constant, or nearly so, and 
refractory to therapy.  The regulation does not provide for 
an evaluation higher than 40 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5025.

The veteran's fibromyalgia is currently rated as 40 percent 
disabling and the rating schedule does not provide for a 
higher evaluation.  The Board notes that the most recent 
medical examiner characterized the veteran's fibromyalgia as 
episodic with periodic exacerbations precipitated by 
environmental changes and exertion.  However, because of the 
medical evidence of record reflecting consistent complaints 
of multi-joint pain as well as sleep disturbance, fatigue, 
and depression, the RO found that the veteran's symptoms more 
nearly approximated to a 40 percent evaluation.  The record 
is silent for competent medical evidence to suggest that a 
higher evaluation is warranted under any other diagnostic 
criteria.  Thus, the Board finds no basis upon which to award 
an evaluation in excess of 40 percent for fibromyalgia.

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1999) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's fibromyalgia 
disability alone results in frequent periods of 
hospitalization.  Accordingly, consideration of 38 C.F.R. 
§ 3.321(b)(1) (1999) is not warranted in the absence of an 
exceptional or unusual disability picture.  

As indicated earlier, the representative has maintained that 
separate evaluations remain in order for lumbar strain, 
cervical strain, and fibromyalgia.  This argument is 
meritorious.  Service connection for lumbar and cervical 
strains has not been severed pursuant to regulation, and the 
grant of service connection for fibromyalgia did not by 
itself serve to accomplish that effect.  It is possible that 
the ratings for the back strains may be subject to reduction 
as a result of that service connection grant.  See, e.g., 
38 C.F.R. § 4.14 (1999).  Such action, however, would require 
competent medical evidence.  Accordingly, while increases are 
not granted in this appeal, the separate ratings of 20 
percent for lumbar strain, 20 percent for cervical strain, 
and 40 percent should remain in effect until changed by 
adjudicatory action consistent with regulation.   

V.  Earlier Effective Date

As previously noted, the veteran filed a claim for 
reevaluation of his back condition/fibrositis in May 1989.  
Although the veteran was service-connected for a back 
condition, he was not service-connected for fibrositis (also 
referred to as fibromyalgia) at that time.  In a May 1997 
supplemental statement of the case, the RO granted 
entitlement to service connection for fibromyalgia (claimed 
as fibrositis), evaluated as 40 percent disabling, effective 
April 16, 1989.  The veteran contends that the 40 percent 
evaluation should be effective back to June 1982.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110, 38 C.F.R. § 3.400.  However, in cases 
involving a claim for an increased evaluation, the effective 
date may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 129, 
134-135 (1992).

In accordance with the law applicable to service connection 
claims, the proper effective date for the grant of service 
connection for fibromyalgia is the date of the claim, May 18, 
1989.  Thus, an effective date prior to April 16, 1989 is 
clearly not warranted under the law and regulations 
applicable to service connection claims.  The RO apparently 
applied the principles applicable to increased rating claims 
and determined that the appropriate effective date for the 40 
percent evaluation was April 16, 1989, which is the earliest 
evidence of treatment for fibromyalgia within one year prior 
to the claim.  Whatever approach was adopted, i.e., a new 
claim or a 

claim for an increase, the dispositive consideration is that 
an effective date prior to April 16, 1989, is not warranted 
under either theory of entitlement.  


ORDER

Entitlement to service connection for a bilateral shoulder 
disorder is denied.

Entitlement to an evaluation in excess of 20 percent for 
lumbar strain is denied.

Entitlement to an evaluation in excess of 20 percent for 
cervical strain is denied.

Entitlement to an evaluation in excess of 40 percent for 
fibromyalgia is denied.

Entitlement to an effective date prior to April 16, 1989, for 
the grant of entitlement to service connection for 
fibromyalgia and assignment of a 40 percent evaluation, is 
denied.  


REMAND

In an August 1999 rating decision, the RO denied entitlement 
to service connection for headaches and entitlement to a 
total disability rating based on individual unemployability 
(hereinafter referred to as "TDIU").  The veteran filed a 
timely notice of disagreement (NOD) as to those 
determinations in November 1999.  

Accordingly, the Board in required to remand these issues to 
the RO for the issuance of a statement of the case (SOC).  
See Manlicon v. West, 12 Vet. App. 238 (1999) (The NOD 
initiated review by the Board of the RO's denial of the claim 
and bestowed jurisdiction on the Court; the Board should have 
remanded that issue to the RO for the issuance of a SOC).  
Therefore, these issues  are REMANDED to the RO for the 
following action:

1.  The issues of entitlement to service 
connection for headaches and entitlement 
to a total disability rating based on 
individual unemployability are referred 
to the RO for the issuance of a statement 
of the case.

2.  Should a timely substantive appeal be 
received concerning any of the above 
issues, all appropriate steps should be 
taken to prepare the case for appellate 
review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he received further 
notice.  The purpose of this REMAND is to obtain clarifying 
information and afford the veteran due process.  

The Board notes the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



